DETAILED ACTION

This Office Action is in response to the amendment, filed on April 30, 2021.  Primary Examiner acknowledges Claims 33-47 are pending in this application, with Claim 33 having been currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “200” has been used to designate “apparatus”, “device”, “flow generator”, “gas supply”, “gas supply apparatus”, “gas supply device”, “supply apparatus”, and “supply device”.  Appropriate correction is required.
Reference character “202” has been used to designate “circuit”, “conduit”, “supply conduit”, “supply tube”, and “tube”.   Appropriate correction is required.
Reference character “206” has been used to designate “bias flow vent”, “vent”, and “large bias vent”.  Appropriate correction is required.
Reference character “210” has been used to designate “fan” and “flow generator”.  Appropriate correction is required.
Reference character “220” has been used to designate “heater” and “humidifier heater”.  Appropriate correction is required.
Reference character “250” has been used to designate “close valve”, “device”, “flow diversion device”, and “valve”.  Appropriate correction is required.
Reference character “402” has been used to designate “CPAP flow generator”, “flow generator”, and “device”.  Appropriate correction is required.
Reference character “702” has been used to designate “time” and “transition”.  Appropriate correction is required.
Reference character “708” has been used to designate “first portion” and “period”. Appropriate correction is required.
Reference character “712” has been used to designate “flow” and “portion”.  Appropriate correction is required.
Reference character “714” has been used to designate “period”, “pressure”, and “second portion”. Appropriate correction is required.
Reference character “900” has been used to designate “connector” and “flow diversion device”.  Appropriate correction is required.
Reference character “902” has been used to designate “inlet connector portion”, and “inlet portion”.  Appropriate correction is required.
Reference character “904” has been used to designate “outlet connector portion”, and “outlet portion”.  Appropriate correction is required.
Reference character “908” has been used to designate “flow port”, “outlet port”, “port”, and “valve port”. Appropriate correction is required.
Reference character “910” has been used to designate “valve member”, “valve flap”, and “member”. Appropriate correction is required.
Reference character “920” has been used to designate “internal perimeter surface”, “land”, and “valve seat”.  Appropriate correction is required.
Reference characters “412” and “900” have been used to designate “connector”. Appropriate correction is required. 
Reference characters “200”, “250”, and “402” have been used to designate “device”.  Appropriate correction is required.
Reference characters “914” and “916” have been used to designate “end surface”.  Appropriate correction is required.
Reference characters “200”, “210”, “212”, and “402” have been used to designate “flow generator”.  Appropriate correction is required.
Reference characters “204” and “228” have been used to designate “interface”.  Appropriate correction is required.
Reference characters “708”, “714”, “720”, and “726” have been used to designate “period”. Appropriate correction is required.
Reference characters “1008”, “908”, and “414” have been used to designate “port”.  Appropriate correction is required.
Reference characters “708”, “710”, and “712” have been used to designate “portion”.  Appropriate correction is required.
Reference character “702” and “724” have been used to designate “transition”.  Appropriate correction is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Despite Applicant’s assertions in the remarks, filed on April 30, 2021, on Page 5, these objections have been maintained and will still require appropriate correction.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “200” has been used to designate “apparatus”, “device”, “flow generator”, “gas supply”, “gas supply apparatus”, “gas supply device”, “supply apparatus”, and “supply device”.  Appropriate correction is required.
Reference character “202” has been used to designate “circuit”, “conduit”, “supply conduit”, “supply tube”, and “tube”.   Appropriate correction is required.
Reference character “206” has been used to designate “bias flow vent”, “vent”, and “large bias vent”.  Appropriate correction is required.
Reference character “210” has been used to designate “fan” and “flow generator”.  Appropriate correction is required.
Reference character “220” has been used to designate “heater” and “humidifier heater”.  Appropriate correction is required.
Reference character “250” has been used to designate “close valve”, “device”, “flow diversion device”, and “valve”.  Appropriate correction is required.
Reference character “402” has been used to designate “CPAP flow generator”, “flow generator”, and “device”.  Appropriate correction is required.
Reference character “702” has been used to designate “time” and “transition”.  Appropriate correction is required.
Reference character “708” has been used to designate “first portion” and “period”. Appropriate correction is required.
Reference character “712” has been used to designate “flow” and “portion”.  Appropriate correction is required.
Reference character “714” has been used to designate “period”, “pressure”, and “second portion”. Appropriate correction is required.
Reference character “900” has been used to designate “connector” and “flow diversion device”.  Appropriate correction is required.
Reference character “902” has been used to designate “inlet connector portion”, and “inlet portion”.  Appropriate correction is required.
Reference character “904” has been used to designate “outlet connector portion”, and “outlet portion”.  Appropriate correction is required.
Reference character “908” has been used to designate “flow port”, “outlet port”, “port”, and “valve port”. Appropriate correction is required.
Reference character “910” has been used to designate “valve member”, “valve flap”, and “member”. Appropriate correction is required.
Reference character “920” has been used to designate “internal perimeter surface”, “land”, and “valve seat”.  Appropriate correction is required.
Reference characters “412” and “900” have been used to designate “connector”. Appropriate correction is required. 
Reference characters “200”, “250”, and “402” have been used to designate “device”.  Appropriate correction is required.
Reference characters “914” and “916” have been used to designate “end surface”.  Appropriate correction is required.
Reference characters “200”, “210”, “212”, and “402” have been used to designate “flow generator”.  Appropriate correction is required.
Reference characters “204” and “228” have been used to designate “interface”.  Appropriate correction is required.
Reference characters “708”, “714”, “720”, and “726” have been used to designate “period”. Appropriate correction is required.
Reference characters “1008”, “908”, and “414” have been used to designate “port”.  Appropriate correction is required.
Reference characters “708”, “710”, and “712” have been used to designate “portion”.  Appropriate correction is required.
Reference character “702” and “724” have been used to designate “transition”.  Appropriate correction is required.
Despite Applicant’s assertions in the remarks, filed on April 30, 2021, on Page 5, these objections have been maintained and will still require appropriate correction.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dantanarayana et al. (2004/0094157) in view of Witt et al. (2011/0259340 - 371 national stage entry of PCT/IB2009/055629 having an international publication date of July 8, 2010).
As to Claim 33, Dantanarayana discloses a flow diversion device (Figures 4-6), comprising: an inlet portion (via 38, “one or more orifices 38 for connecting the vent 10 to the pressurized gas supply.” Para 0071) comprising an inlet connector portion (30), an outlet portion (via 42, “one or more orifices 42 for venting gas to the atmosphere from the vent 10.” Para 0071) comprising an outlet connector portion (40), a flow path (defined by the passage of gases from 38 through 10 to 42) provided through a body from an inlet end (38) of the inlet portion (via 38, “one or more orifices 38 for connecting the vent 10 to the pressurized gas supply.” Para 0071) to an outlet (42) of the outlet portion (via 42, “one or more orifices 42 for venting gas to the atmosphere from the vent 10.” Para 0071), a central portion (defined by the region receiving 10) comprising a flow port (66 - best been Figure 11) extending through a wall of the flow diversion device (Figures 4-6), wherein the flow path (defined by the passage of 
More explicitly regarding the operation of the flow diversion device, Dantanarayana discloses in Para 0070: 
 “The flow regulation vent 10 is constructed from a unitary sheet of material and includes a movable portion 12 pivotally attached at one end to a fixed portion 14 by unitary hinge 16. Movable portion 12 has an outer perimeter 18, which, in the embodiment shown, is substantially circular. Fixed portion 14 includes an orifice 20, which, in the embodiment shown, is also substantially circular and which is slightly larger in diameter than the diameter outer perimeter 18 to provide a gap 22 therebetween when the movable portion is in a fully pressurized position. See FIG. 2, which shows a side view of the vent 10 when in the fully pressurized position. Movable portion 12 can optionally include one or more bleed orifices 24 and fixed portion 14 can optionally include one or more bleed orifices 26.” 
Thus, the operation of the flow diversion device of Dantanarayana appears to be considerably congruent to the claimed structure and functionality of the instant invention. Yet, Dantanarayana does not expressly disclose the newly recited operation pressures “wherein the flow diversion device in the opened condition, the flow diversion device remains stable for flows up to at least about 20 litres per minute with delivered pressures below about 2 cm H20”.
	Witt teaches respiratory support appliance operating at the claimed operating pressure specifically, “the pressure created by respiration appliance 10 in the airway of subject 12 may provide at least 1.0 cm H.sub.2O (e.g., at 20 LPM flow).” (Para 0035) to support the airway of a patient suffering with a sleep breathing disorder in order to support the airway of the patient (Para 0003 and 0004). Therefore, it would have been obvious to one having ordinary skill in the art to modify the flow diversion device of Dantanarayana to operate at the recited operation ranges, as taught by Witt to be known operating ranges suitable for the treatment of a patient with sleep disordered breathing in order to support the airway of the patient. 
	As to Claims 46 and 47, please see the rejection of Claim 33, wherein the inlet portion (via 38, “one or more orifices 38 for connecting the vent 10 to the pressurized gas supply.” Para 0071) is associated with a pressurized supply gas, wherein the “the clinically desirable pressure 
	As to Claim 34, the modified Dantanarayana, specifically Dantanarayana discloses the flexible valve member (10) includes a matching but slightly smaller profile than he flow path cross section of the flexible valve member (best seen Figures 1-3, “Movable portion 12 has an outer perimeter 18, which, in the embodiment shown, is substantially circular. Fixed portion 14 includes an orifice 20, which, in the embodiment shown, is also substantially circular and which is slightly larger in diameter than the diameter of the outer perimeter 18 to provide a gap 22 therebetween when the movable portion is in a fully pressurized position. See FIG. 2, which shows a side view of the vent 10 when in the fully pressurized position.” Para 0070).
	As to Claim 35, the modified Dantanarayana, specifically Dantanarayana discloses “The shape of the vent need not be circular but can be any desired shape. The shape can even be asymmetrical so that it can only be positioned in the base portion in the correct orientation, i.e., with the movable portion 12 pivoted toward the mask/gas supply tube in the relaxed position and not toward the atmosphere.” (Para 0079). Additionally, Dantanarayana discloses “The vent orifice 160 can be of any desired shape, including a rectangular window or grouped series of smaller orifices. The use of a symmetrically shaped orifice of constant width and length, such as a rectangle, will make the reduction in cross-sectional area of the vent orifice rectangular in shape” Para 0123). 
	As to Claim 36, as best seen in Figure 11, the modified Dantanarayana, specifically Dantanarayana discloses the flow port (66) is located downstream of the flexible valve member (10). 
	As to Claims 37, 38, 40, and 43, as best seen in Figures 1-3, the modified Dantanarayana, specifically Dantanarayana discloses the flexible valve member (10) is cantilevered from an inside surface of the wall forming the flow path, via the arrangement of “unitary hinge 16” (Para 0070) as connected to “pin 62” (Para 0082 -  “In this embodiment, a pin 62 that is mounted or molded to the cover 40 contacts an edge of the movable portion 12 to push the movable portion open into the relaxed position. The pin 62 is preferably positioned at an edge of the movable portion 12 approximately 30.degree. around the perimeter of the movable portion 12 from the hinge 16.”), wherein the “unitary hinge 16” provides for the cantilever and bending/flexing condition in a single leaf construction. 
	As to Claim 39, as best seen in Figure 11, the modified Dantanarayana, specifically Dantanarayana discloses the flexible valve member (10) is clamped (via 64, “A tab 64 on the fixed portion 14 engaging a slot 66 on the cover 40 provides the correct rotational orientation of the movable portion 12 with respect to the pin 62.” Para 0082) between two portions (30/40) of the flow diversion device. 
	As to Claim 41, the modified Dantanarayana, specifically Dantanarayana discloses “The flow regulation vent 10 is constructed from a unitary sheet of material and includes a movable portion 12 pivotally attached at one end to a fixed portion 14 by unitary hinge 16.” (Para 0070), plastic, although other materials exhibiting the desired combination of rigidity, flexibility, springiness and resistance to bending fatigue can also be used.” (Para 0078). Additionally, the modified Dantanarayana, specifically Dantanarayana discloses “The flap 152 is preferably made of a material such as polyester film.” (Para 0117). 
	As to Claim 42, as best seen in Figure 1, the modified Dantanarayana, specifically Dantanarayana discloses the shape of the flow port to be between 10 and 50% of the flow path. (Applicant is reminded pursuant to MPEP §2125 - Drawings as Prior Art: “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”.  In this particular case, the modified Dantanarayana, specifically Dantanarayana additionally discloses the relationship between the expected pressure volumes and the size of the vent as recited in Para 0010 “An adequate flow of gas to atmosphere may be achieved by selecting the suitable vent size for the clinically desirable pressure treatment range and volume of gas made available by the flow generator to achieve the desired treatment pressure range.” Still further, the modified Dantanarayana, specifically Dantanarayana discloses optimization of the vent by “1) altering the pivot angle of the movable portion 12 with respect to the fixed portion 14 in the relaxed position; 2) altering the ratio of the area of the orifice 20 with respect to the outer periphery 18 of the movable portion 12; 3) altering the shape or size of the orifice 20 and/or outer periphery 18; 4) changing the vent material to provide a different rigidity; 5) altering the thickness of the vent 10 to change rigidity; and/or 6) altering the cross-sectional area and/or configuration of the hinge 16 to alter rigidity.” (Para 0076). Thus, the claimed area limitations were a known consideration of the 
	At Claims 44 and 45, the modified Dantanarayana, specifically Dantanarayana discloses the flexible valve member (10) includes an embedded portion (60, “a strain gauge 60 can be optionally attached by known means between the movable portion 12 and the fixed portion 14 to determine a pivot angle between the movable portion 12 and fixed portion 14.” Para 0087, best seen Figure 1) wherein the valve seat (14) is spaced away (best seen Figures 2 and 3) from the embedded portion (60).
	
Response to Arguments
Applicant’s arguments with respect to the drawing and specification objections, as shown on Page 5 of the remarks filed on April 30, 2021 have been considered but are not persuasive.
Primary Examiner has provided over twenty six (26) objections to both the drawings and specification to identify inconsistencies within the disclosure of this instant application; however, Applicant’s arguments only refer to a few (four) upon which Applicant disagrees without any consideration of the most egregious inconsistencies which affect the ability of the instant application to be clearly understood by a person of ordinary skill in the art. Although Applicant is entitled to be his/her/their own lexicographer, the use of various terms throughout the disclosure makes the disclosure unclear as to that which Applicant intends as their invention. Consequently, consistency in term language throughout the specification is required. 

Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendment to incorporate the explicit operational ranges of the flow diversion device, this limitation does not appear to overcome the prior art.  
In particular, newly located prior art reference Witt et al. (2011/0259340 - 371 national stage entry of PCT/IB2009/055629 having an international publication date of July 8, 2010) expressly teaches the operational ranges of the flow diversion device were known.  
Explicitly, Witt teaches respiratory support appliance operating at the claimed operating pressure specifically, “the pressure created by respiration appliance 10 in the airway of subject 12 may provide at least 1.0 cm H.sub.2O (e.g., at 20 LPM flow).” (Para 0035) to support the airway of a patient suffering with a sleep breathing disorder in order to support the airway of the patient (Para 0003 and 0004). Therefore, it would have been obvious to one having ordinary skill in the art to modify the flow diversion device of Dantanarayana to operate at the recited operation ranges, as taught by Witt to be known operating ranges suitable for the treatment of a patient with sleep disordered breathing in order to support the airway of the patient. 
	In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785